J-S27020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PATRICIA DODSON                            :
                                               :
                       Appellant               :   No. 1787 EDA 2017

             Appeal from the Judgment of Sentence May 12, 2017
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0004936-2015


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                                FILED MAY 29, 2018

        Patricia Dodson appeals from the judgment of sentence, entered in the

Court of Common Pleas of Delaware County, following her conviction of two

counts of possession of a controlled substance with intent to deliver (PWID)

(cocaine/heroin).1 On appeal, Dodson claims the evidence was insufficient to

support the convictions because the Commonwealth did not prove she

constructively possessed any controlled substances. After our review of the

record, the parties’ briefs and the relevant law, we find Dodson’s claim is

meritless, and we affirm judgment of sentence based on the opinion authored

by the Honorable Gregory M. Mallon.

        After conducting surveillance and executing a search warrant on 209

West Parkway Avenue, in the city of Chester, Delaware County, Detective

____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S27020-18



Michael Honicker, of the Delaware County Criminal Investigations Division,

seized a quarter-pound of cocaine (107 grams) and a 20-gram block of heroin,

as well as drug paraphernalia used to process, package and sell the drugs. At

trial, Detective Honicker testified that after conducting surveillance of the

residence over five days he developed Dodson as a suspect. He testified that

the drugs were found in a bedroom containing female clothing and mail

addressed to Dodson at the 209 West Parkway Avenue address.                He also

testified that the location matched Dodson’s address on records from the

Pennsylvania   Department      of   Transportation   and    the   Social   Security

Administration.

      We address Dodson’s sufficiency of the evidence challenge, mindful that

our standard is to

      determine if the Commonwealth established beyond a reasonable
      doubt each of the elements of the offense, considering all the
      evidence admitted at trial, and drawing all reasonable inferences
      therefrom in favor of the Commonwealth as the verdict-winner.
      The trier of fact bears the responsibility of assessing the credibility
      of the witnesses and weighing the evidence presented. In doing
      so, the trier of fact is free to believe all, part, or none of the
      evidence.

Commonwealth v. Newton, 994 A.2d 1127, 1131 (Pa. Super. 2010)

(quoting Commonwealth v. Pruitt, 951 A.2d 307, 313 (Pa. 2008)) (citations

omitted). The Commonwealth may sustain its burden by means of wholly

circumstantial evidence, and we must evaluate the entire trial record and

consider all evidence received against the defendant. Commonwealth v.

Markman, 916 A.2d 586, 598 (Pa. 2007).

                                       -2-
J-S27020-18



      The crime of possession of a controlled substance with intent to deliver

requires the Commonwealth to prove that Dodson possessed the controlled

substance with the intent to manufacture, distribute, or deliver it. See 35

P.S. § 780–113(a)(30).     See also Commonwealth v. Marquez, 980 A.2d

145, 148 (Pa. Super. 2009) (en banc). Further, where more than one person

has equal access to the contraband, the Commonwealth must present

evidence showing either defendant’s participation in the drug-related activity,

or evidence connecting defendant to the specific room or area where the

contraband was kept.      Commonwealth v. Bricker, 882 A.2d 1008 (Pa.

Super. 2005). Here, the Commonwealth established, beyond a reasonable

doubt, Dodson’s connection to the residence and the specific room in which

the contraband was found.

      We affirm Dodson’s judgment of sentence based on Judge Mallon’s

opinion. See Trial Court Opinion, 10/10/17, at 2-8.   We direct the parties to

attach a copy of that opinion in the event of further proceedings.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/18




                                     -3-